













REGISTRATION RIGHTS AGREEMENT


by and among


Sabra Health Care Limited Partnership

Sabra Capital Corporation

Sabra Health Care REIT, Inc.
and the other Guarantors listed herein or

that become party hereto from time to time


and



Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as the Representative of

the several Initial Purchasers
 


Dated as of July 26, 2012








--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 26, 2012, by and among Sabra Health Care Limited Partnership, a
Delaware limited partnership and Sabra Capital Corporation, a Delaware
corporation (collectively, the “Issuers”), Sabra Health Care REIT, Inc., a
Maryland corporation (“Sabra”), the other guarantors party hereto (collectively,
with Sabra, the “Guarantors”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, on behalf of itself and as representative of the Initial
Purchasers listed on Schedule A to the Purchase Agreement (as defined below)
(collectively, the “Initial Purchasers”), each of whom has agreed to purchase
pursuant to the Purchase Agreement the Issuers’ 8.125% Senior Notes due 2018
(the “Initial Notes”) fully and unconditionally guaranteed by the Guarantors
(the “Guarantees”). The Initial Notes and the Guarantees attached thereto are
herein collectively referred to as the “Initial Securities.”


This Agreement is made pursuant to the Purchase Agreement, dated July 23, 2012
(the “Purchase Agreement”), among the Issuers, the Guarantors and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, on behalf of itself and as representative
of the Initial Purchasers, (i) for the benefit of the Initial Purchasers and
(ii) for the benefit of the holders from time to time of the Initial Securities,
including the Initial Purchasers. In order to induce the Initial Purchasers to
purchase the Initial Securities, the Issuers have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 5(j) of the Purchase Agreement.
The parties hereby agree as follows:
Section 1.Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:
Additional Interest: As defined in Section 5 hereof.
Advice: As defined in Section 6(c) hereof.
Agreement: As defined in the preamble hereto.
Broker-Dealer: Any broker or dealer registered under the Exchange Act.
Business Day: Any day other than a Saturday, Sunday or U.S. Federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.
Closing Date: The date of this Agreement.
Commission: The Securities and Exchange Commission.
Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the

1

--------------------------------------------------------------------------------


keeping of the Exchange Offer open for a period not less than the minimum period
required pursuant to Section 3(b) hereof and (iii) the delivery by the Issuers
to the registrar under the Indenture of Exchange Securities in the same
aggregate principal amount as the aggregate principal amount of Initial
Securities that were tendered by Holders thereof pursuant to the Exchange Offer.
Consummation Deadline: As defined in Section 3(b) hereof.
Effectiveness Target Date: As defined in Section 5 hereof.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Exchange Offer: The registration by the Issuers under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Issuers offer the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders and with terms that are identical in all
respects to the Transfer Restricted Securities (except that the Exchange
Securities will not contain terms with respect to Additional Interest or
transfer restrictions).
Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.
Exempt Resales: The transactions in which the Initial Purchasers propose to sell
the Initial Securities to certain “qualified institutional buyers,” as such term
is defined in Rule 144A under the Securities Act and to certain non-U.S. persons
pursuant to Regulation S under the Securities Act.
Exchange Securities: The 8.125% Senior Notes due 2018, of the same series under
the Indenture as the Initial Notes and the Guarantees attached thereto, to be
issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.
FINRA: The Financial Industry Regulatory Authority, Inc.
Free-Writing Prospectus: Each free writing prospectus (as defined in Rule 405
under the Securities Act) prepared by or on behalf of the Issuers or the
Guarantors or used or referred to by the Issuers or the Guarantors in connection
with the sale of Securities under the Shelf Registration Statement.
Guarantees: As defined in the preamble hereto.
Guarantors: As defined in the preamble hereto.
Holder: As defined in Section 2(b) hereof.
Indemnified Holder: As defined in Section 8(a) hereof.
Indenture: The Indenture, dated as of October 27, 2010, by and among the
Issuers, the Guarantors and Wells Fargo Bank, N.A., as trustee (the “Trustee”),
pursuant to which the Securities are to be issued, as such Indenture is amended
or supplemented from time to time in accordance with

2

--------------------------------------------------------------------------------


the terms thereof.
Initial Notes: As defined in the preamble hereto.
Initial Placement: The issuance and sale by the Issuers of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.
Initial Purchasers: As defined in the preamble hereto.
Initial Securities: As defined in the preamble hereto.
Interest Payment Date: As defined in the Indenture and the Securities.
Issue Date: The date on which the Initial Securities are issued.
Issuers: As defined in the preamble hereto.
Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization or other legal entity, or a government or
agency or political subdivision thereof.
Prospectus: The prospectus included in a Registration Statement (or deemed a
part of any Shelf Registration Statement), as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus and, in respect of any Shelf Registration Statement, including for
the avoidance of doubt any “issuer free writing prospectus” within the meaning
of Rule 433 of the Securities Act.
Purchase Agreement: As defined in the preamble hereto.
Registration Default: As defined in Section 5 hereof.
Registration Statement: Any registration statement of the Issuers relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein or deemed a
part thereof in the case of any Shelf Registration Statement, all amendments and
supplements thereto (including post-effective amendments) and all exhibits and
material incorporated by reference therein.
Securities: The Initial Securities and the Exchange Securities.
Securities Act: The Securities Act of 1933, as amended.
Shelf Registration Statement: As defined in Section 4(a) hereof.
Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus

3

--------------------------------------------------------------------------------


delivery requirements of the Securities Act, (b) the date on which such Initial
Security has been effectively registered under the Securities Act and disposed
of in accordance with a Shelf Registration Statement, (c) the date on which such
Initial Security is distributed to the public by a Broker-Dealer pursuant to the
“Plan of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein) or (d) the date on
which such Initial Security ceases to be outstanding under the terms of the
Indenture.
Trust Indenture Act: The Trust Indenture Act of 1939, as amended.
Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuers are sold to an underwriter for reoffering to the
public.
SECTION 2.    Securities Subject to this Agreement.
(a)    Transfer Restricted Securities. The securities entitled to the benefits
of this Agreement are the Transfer Restricted Securities.
(b)    Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (each, a “Holder”) whenever such Person
owns Transfer Restricted Securities.
SECTION 3.    Registered Exchange Offer.
(a)    Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy, each of the Issuers and the Guarantors shall (i) cause to
be filed with the Commission within 60 days after the Closing Date (or if such
60th day is not a Business Day, the next succeeding Business Day), a
Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its commercially reasonable efforts
to cause such Registration Statement to become effective on or prior to 120 days
after the Closing Date (or if such 120th day is not a Business Day, the next
succeeding Business Day), (iii) in connection with the foregoing, (A) file all
pre-effective amendments to such Registration Statement as may be necessary in
order to cause such Registration Statement to become effective, (B) file, if
applicable, a post-effective amendment to such Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Securities to
be made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer and (iv) upon the
effectiveness of such Registration Statement, promptly commence the Exchange
Offer. The Exchange Offer Registration Statement shall be on the appropriate
form permitting registration of the Exchange Securities to be offered in
exchange for the Transfer Restricted Securities and to permit resales of Initial
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.
(b)    The Issuers and the Guarantors shall cause the Exchange Offer
Registration Statement to be effective continuously and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable Federal and state securities laws to Consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 30 days after
the later to occur of (i) the date notice of the Exchange Offer is mailed to the
Holders or (ii) the date the Exchange Offer Registration Statement is declared
effective. The Issuers shall cause the Exchange Offer to comply with all
applicable Federal and state securities laws. No securities

4

--------------------------------------------------------------------------------


other than the Exchange Securities shall be included in the Exchange Offer
Registration Statement. The Issuers shall use their commercially reasonable
efforts to cause the Exchange Offer to be Consummated no later than 150 days
after the Closing Date (or if such 150th day is not a Business Day, the next
succeeding Business Day) (the “Consummation Deadline”).
(c)    The Issuers shall indicate in a “Plan of Distribution” section contained
in the Prospectus forming a part of the Exchange Offer Registration Statement
that any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Issuers), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.
Each of the Issuers and the Guarantors shall use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of Section
6(c) hereof to the extent necessary to ensure that it is available for resales
of Initial Securities acquired by Broker-Dealers for their own accounts as a
result of market-making activities or other trading activities, and to ensure
that it conforms with the requirements of this Agreement, the Securities Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.
The Issuers shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day period (or shorter period as provided in the preceding paragraph) in
order to facilitate such resales.
SECTION 4.    Shelf Registration.
(a)    Shelf Registration. If (i) the Issuers and the Guarantors are not
required to file an Exchange Offer Registration Statement or to consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
Commission policy, (ii) for any reason the Exchange Offer is not Consummated by
the Consummation Deadline or (iii) with respect to any Holder of Transfer
Restricted Securities such Holder notifies the Issuers that (A) such Holder is
prohibited by applicable law or Commission policy from participating in the
Exchange Offer, (B) such Holder may not resell the Exchange Securities acquired
by it in the Exchange Offer to the public without delivering a prospectus and
that the Prospectus contained in the Exchange Offer Registration Statement is
not appropriate or available for such resales by such Holder, (C) such Holder is
a

5

--------------------------------------------------------------------------------


Broker-Dealer and holds Initial Securities acquired directly from the Issuers or
one of their affiliates or (D) such Holder is an Initial Purchaser and holds
Initial Securities acquired directly from the Issuers or their affiliates, then,
upon such Holder’s request, the Issuers and the Guarantors shall:
(x)    cause, as promptly as practicable, to be filed a shelf registration
statement pursuant to Rule 415 under the Securities Act, which may be an
amendment to the Exchange Offer Registration Statement (in either event, the
“Shelf Registration Statement”), and which Shelf Registration Statement shall
provide for resales of all Transfer Restricted Securities the Holders of which
shall have provided the information required pursuant to Section 4(b) hereof;
and
(y)    use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission (i) in the
case of clause 4(a)(i) above, by the 60th day (or if such 60th day is not a
Business Day, the next succeeding Business Day) after the date on which the
Issuers determine that they are not permitted to file the Exchange Offer
Registration Statement or to Consummate the Exchange Offer due to a change in
applicable law or Commission policy, but in any event not earlier than the 120th
day after the Closing Date (or if such 120th day is not a Business Day, the next
succeeding Business Day), (ii) in the case of clause 4(a)(ii) above, by the 60th
day after the Consummation Deadline (or if such 60th day is not a Business Day,
the next succeeding Business Day) and (iii) in the case of clause 4(a)(iii)
above, by the 60th day after the receipt of notice but in any event not earlier
than the 120th day after the Closing Date (or if such 60th or 120th day, as
applicable, is not a Business Day, the next succeeding Business Day).
Each of the Issuers and the Guarantors shall use its commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and (c)
hereof to the extent necessary to ensure that it is available for resales of
Initial Securities by the Holders of Transfer Restricted Securities entitled to
the benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years following the Closing Date (or shorter period that will
terminate when all the Initial Securities covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement).
(b)    Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuers
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Issuers may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein or deemed a part thereof. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Issuers all
information required to be disclosed in order to make the information previously
furnished to the Issuers by such Holder not materially misleading.
SECTION 5.    Additional Interest. The Issuers and the Initial Purchasers agree
that the Holders will suffer damages if the Issuers and the Guarantors fail to
fulfill their obligations under Section 3 or Section 4 hereof and that it would
not be feasible to ascertain the extent of such damages

6

--------------------------------------------------------------------------------


with precision. Accordingly, the Issuers agree to pay as liquidated damages, if
(i) any of the Registration Statements required by this Agreement is not filed
with the Commission on or prior to the date specified for such filing in this
Agreement, (ii) any of such Registration Statements has not been declared
effective by the Commission on or prior to the date specified for such
effectiveness in this Agreement (the “Effectiveness Target Date”), (iii) the
Exchange Offer has not been Consummated by the Consummation Deadline or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose without being succeeded immediately by a post-effective
amendment to such Registration Statement that cures such failure and that is
itself immediately declared effective (each such event referred to in clauses
(i) through (iv), a “Registration Default”), additional interest (the
“Additional Interest”) shall accrue on the Initial Securities over and above the
interest set forth in the title of the Securities from and including the date on
which any such Registration Default shall occur to but excluding the date on
which all such Registration Defaults have been cured. The rate of the Additional
Interest will be $0.05 per week per $1,000 principal amount of Transfer
Restricted Securities for the first 90-day period immediately following the
occurrence of a Registration Default, and such rate will increase by an
additional $0.05 per week per $1,000 principal amount of Transfer Restricted
Securities with respect to each subsequent 90-day period until all Registration
Defaults have been cured, up to a maximum additional interest rate of $0.20 per
week per $1,000 principal amount of Transfer Restricted Securities. Following
the cure of all Registration Defaults relating to any particular Transfer
Restricted Securities, the interest rate borne by the relevant Transfer
Restricted Securities will be reduced to the original interest rate borne by
such Transfer Restricted Securities; provided, however, that, if after any such
reduction in interest rate, a different Registration Default occurs, the
interest rate borne by the relevant Transfer Restricted Securities shall again
be increased pursuant to the foregoing provisions.
Any amounts of Additional Interest due pursuant to this Section 5 will be
payable in the manner provided for the payment of interest in the Indenture, on
each Interest Payment Date, applicable to the Holders of record specified in the
Indenture, commencing with the first such date occurring after any Additional
Interest commences to accrue.
All obligations of the Issuers and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.
SECTION 6.    Registration Procedures.
(a)    Exchange Offer Registration Statement. (A) In connection with the
Exchange Offer, the Issuers and the Guarantors shall comply with all of the
provisions of Section 6(c) hereof, and shall use their commercially reasonable
efforts to effect such exchange to permit the sale of Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof.
(ii)    As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Issuers, prior to the Consummation thereof, a
written representation to the Issuers (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to

7

--------------------------------------------------------------------------------


the effect that (A) it is not an affiliate of the Issuers, (B) it is not engaged
in, and does not intend to engage in, and has no arrangement or understanding
with any Person to participate in, a distribution of the Exchange Securities to
be issued in the Exchange Offer and (C) it is acquiring the Exchange Securities
in its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Issuers’ preparations for
the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available May
13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above) and (2) must comply with
the registration and prospectus delivery requirements of the Securities Act in
connection with a secondary resale transaction and that such a secondary resale
transaction should be covered by an effective registration statement containing
the selling security holder information required by Item 507 or 508, as
applicable, of Regulation S‑K if the resales are of Exchange Securities obtained
by such Holder in exchange for Initial Securities acquired by such Holder
directly from the Issuers.
(b)    Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Issuers and the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use its commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and pursuant thereto each of the Issuers and
the Guarantors will as expeditiously as possible prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.
(c)    General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Issuers and the Guarantors shall:
(i)    use its commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or
(B) not to be effective and usable for resale of Transfer Restricted Securities
during the period required by this Agreement, the Issuers shall file promptly an
appropriate amendment to such Registration Statement, in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), if Commission review is required, use its commercially reasonable
efforts to cause such amendment to be declared effective and such Registration
Statement and the related Prospectus to become usable for their intended
purpose(s) as soon as practicable thereafter;

8

--------------------------------------------------------------------------------


(ii)    prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement (including any Free-Writing Prospectus, if any)
effective for the applicable period set forth in Section 3 or 4 hereof, as
applicable, or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Registration Statement have been sold or
otherwise cease to be Transfer Restricted Securities; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;
(iii)    advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that causes any Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein to contain an untrue statement of a material
fact or that requires the making of any additions to or changes in the
Registration Statement or the Prospectus in order to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or blue sky laws, each of the Issuers and the
Guarantors shall use its commercially reasonable efforts to promptly obtain the
withdrawal or lifting of such order;
(iv)    furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Issuers will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission

9

--------------------------------------------------------------------------------


within such period). The objection of an Initial Purchaser or underwriter, if
any, or Holder named in any Registration Statement, if any, shall be deemed to
be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;
(v)    promptly prior to the filing of any document that is to be incorporated
by reference into a Registration Statement or Prospectus, make available copies
of such document to the Initial Purchasers, each selling Holder named in any
Registration Statement, and to the underwriter(s), if any, make the Issuers’ and
the Guarantors’ representatives available for discussion of such document and
other customary due diligence matters, and give reasonable consideration to any
comments provided by such selling Holders or underwriter(s), if any, on such
document prior to the filing thereof;
(vi)    make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Registration Statement and any attorney or
accountant retained by such Initial Purchasers or any of the underwriter(s),
subject to customary agreements regarding confidentiality and use of such
information, all financial and other records, pertinent corporate documents and
properties of each of the Issuers and the Guarantors as shall be reasonably
requested to enable them to exercise any applicable due diligence
responsibilities and cause the Issuers’ and the Guarantors’ officers, directors
and employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness and to participate in meetings with
investors to the extent requested by the managing underwriter(s), if any;
(vii)    if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after the Issuers are
notified of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;
(viii)    cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the underwriter(s), if any;
(ix)    upon written request, furnish to each Initial Purchaser, each selling
Holder and each of the underwriter(s), if any, without charge, at least one copy
of the Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

10

--------------------------------------------------------------------------------


(x)    upon written request, deliver to each selling Holder and each of the
underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus and Free-Writing Prospectus, if any) and
any amendment or supplement thereto as such Persons reasonably may request; each
of the Issuers and the Guarantors hereby consents to the use of the Prospectus
and any amendment or supplement thereto by each of the selling Holders and each
of the underwriter(s), if any, in connection with the offering and the sale of
the Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;
(xi)    enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other reasonable
actions in connection therewith in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to any Registration
Statement contemplated by this Agreement, all to such extent as may be
reasonably requested by any Initial Purchaser or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Issuers and the
Guarantors shall:
(A)    furnish to each Initial Purchaser if requested by an Initial Purchaser,
each selling Holder and each underwriter, if any, in such substance and scope as
they may request and as are customarily made by issuers to underwriters in
primary underwritten offerings, upon the date of the Consummation of the
Exchange Offer or, if applicable, the effectiveness of the Shelf Registration
Statement:
(1)    a certificate, dated the date of Consummation of the Exchange Offer or
the date of effectiveness of the Shelf Registration Statement, as the case may
be, signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of each of the Issuers and the Guarantors,
confirming, as of the date thereof, the matters set forth in paragraphs (i),
(ii) and (iii) of Section 5(i) of the Purchase Agreement and such other matters
as such parties may reasonably request;
(2)    an opinion, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
of counsel for the Issuers and the Guarantors, covering the matters set forth in
the opinions delivered pursuant to Sections 5(c), 5(d), 5(e), 5(f) and 5(g) of
the Purchase Agreement (to the extent applicable) and such other matters as such
parties may reasonably request, and in any event including a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Issuers and the Guarantors, representatives of the
independent public accountants for the Issuers and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, and, in the
case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein

11

--------------------------------------------------------------------------------


or necessary to make the statements therein not misleading, or that the
Prospectus contained in such Registration Statement as of its date and, in the
case of the opinion dated the date of Consummation of the Exchange Offer, as of
the date of Consummation, contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Without limiting the foregoing, such counsel may state further that
such counsel assumes no responsibility for, and has not independently verified,
the accuracy, completeness or fairness of the financial statements, notes and
schedules and other financial data included in any Registration Statement
contemplated by this Agreement or the related Prospectus; and
(3)    a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Issuers’ independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement,
without exception;
(B)    set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and
(C)    deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by either Issuer or any of the Guarantors pursuant
to this Section 6(c)(xi), if any.
If at any time the representations and warranties of the Issuers and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Issuers or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;
(xii)    prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request and do any and all other commercially reasonable acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Transfer Restricted Securities covered by the Shelf Registration Statement;
provided, however, that none of the Issuers or Guarantors shall be required to
register or qualify as a foreign corporation where it is not then so qualified
or to take any action that would subject it to the service of process in suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not then so subject;
(xiii)    shall issue, upon the request of any Holder of Initial Securities
covered by the Shelf Registration Statement, Exchange Securities having an
aggregate principal amount equal to the aggregate principal amount of Initial
Securities surrendered to the Issuers by such Holder in exchange therefor or
being sold by such Holder; such Exchange Securities to be registered in the name
of such Holder or in the name of the purchaser(s) of such Securities, as the
case may be; in

12

--------------------------------------------------------------------------------


return, the Initial Securities held by such Holder shall be surrendered to the
Issuers for cancellation;
(xiv)    cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);
(xv)    use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;
(xvi)    if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading;
(xvii)    provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with the Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with the Depository Trust Company;
(xviii)    cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;
(xix)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 (which need not be audited) for
the twelve-month period (A) commencing at the end of any fiscal quarter in which
Transfer Restricted Securities are sold to underwriters in a firm commitment or
best efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Issuers’ first fiscal quarter
commencing after the effective date of the Registration Statement;
(xx)    cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its commercially reasonable efforts to
cause the

13

--------------------------------------------------------------------------------


Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner;
(xxi)    if unavailable on EDGAR, provide promptly to each Holder upon request
each document filed with the Commission pursuant to the requirements of Section
13 and Section 15 of the Exchange Act; and
(xxii)    to the extent any Free Writing Prospectus is used, file with the
Commission any Free Writing Prospectus that is required to be filed with the
Commission in accordance with the Securities Act and to retain any Free Writing
Prospectus not required to be filed in accordance with the requirements of the
Securities Act.
Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuers of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Issuers that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuers, each Holder will deliver to the Issuers (at the
Issuers’ expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Issuers shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof to and including the date when each selling Holder covered
by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Issuers’ option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof.
SECTION 7.    Registration Expenses.
(a)    All expenses incident to the Issuers’ and the Guarantor’s performance of
or compliance with this Agreement will be borne by the Issuers and the
Guarantors jointly and severally, regardless of whether a Registration Statement
becomes effective, including, without limitation: (i) all registration and
filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the reasonable fees and expenses of any
“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of FINRA)); (ii) all fees and expenses of compliance with
Federal securities and state securities or blue sky laws; (iii) all expenses of
printing (including printing certificates for the Exchange Securities to be
issued in the Exchange Offer and printing of Prospectuses), messenger and
delivery services and telephone; (iv) all fees and disbursements of counsel for
the Issuers, the Guarantors and, subject to Section 7(b) hereof, one counsel for
the Holders of Transfer Restricted Securities; (v) all

14

--------------------------------------------------------------------------------


application and filing fees in connection with listing the Exchange Securities
on a securities exchange or automated quotation system pursuant to the
requirements thereof; (vi) all fees and disbursements of independent certified
public accountants of the Issuers and the Guarantors (including the expenses of
any special audit and comfort letters required by or incident to such
performance); and (vii) all fees and expenses of the exchange agent and the
Trustee, including the fees and disbursements of their counsel.
Each of the Issuers and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuers or the Guarantors.
(b)    In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuers and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Cravath, Swaine & Moore LLP or such other counsel
as may be chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared.
SECTION 8.    Indemnification.
(a)    The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder, (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause (ii)
being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any (1) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus (including any
amendment or supplement thereto or any Free Writing Prospectus), or any omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is made in reliance upon and in
conformity with information relating to any of the Holders furnished in writing
to the Issuers by any of the Holders expressly for use therein. This indemnity
agreement shall be in

15

--------------------------------------------------------------------------------


addition to any liability which any Issuer or Guarantor may otherwise have.
In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuers or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuers and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Issuers or the Guarantors of its obligations
pursuant to this Agreement. Such Indemnified Holder shall have the right to
employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Issuers and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). The Issuers and the Guarantors shall
not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be designated by the Holders. The Issuers and the Guarantors shall be
liable for any settlement of any such action or proceeding effected with an
Issuer’s or Guarantor’s prior written consent, which consent shall not be
withheld unreasonably, and each of the Issuers and the Guarantors agrees to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or expense by reason of any settlement of any action
effected with the written consent of the Issuers and the Guarantors. The Issuers
and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding and no admission of fault.
(b)    Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuers, the Guarantors and their
respective directors, officers of the Issuers and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) either
Issuer or any of the Guarantors, and the respective officers and directors of
each such Person, to the same extent as the foregoing indemnity from the Issuers
and the Guarantors to each of the Indemnified Holders, but only with respect to
claims and actions based on information relating to such Holder furnished in
writing by such Holder specifically for use in any Registration Statement. In
case any action or proceeding shall be brought against the Issuers, the
Guarantors or their respective directors or officers or any such controlling
person in respect of which indemnity may be sought against a Holder of Transfer
Restricted Securities, such Holder shall have the rights and duties given the
Issuers and the Guarantors, and the Issuers, the Guarantors, their respective
directors and officers who sign a Registration Statement and such controlling
person shall have the rights and duties given to each Holder by the preceding
paragraph.
(c)    If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party,

16

--------------------------------------------------------------------------------


shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Issuers and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Issuers and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Issuers and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Issuers and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Issuers on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by an
Issuer or a Guarantor, on the one hand, or the Indemnified Holders, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.
Each of the Issuers, Guarantors and Holders of Transfer Restricted Securities
agrees that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several, in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder, and not joint.
SECTION 9.    Rule 144A. Each of the Issuers and the Guarantors hereby agrees
with each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144A under the Securities Act.

17

--------------------------------------------------------------------------------


SECTION 10.    Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.
SECTION 11.    Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Issuers.
SECTION 12.    Miscellaneous.
(a)    Remedies. Each of the Issuers and the Guarantors hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
(b)    No Inconsistent Agreements. Each of the Issuers and the Guarantors will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. None of the
Issuers or Guarantors has previously entered into any agreement granting any
registration rights with respect to its securities to any Person other than the
registration rights agreement dated October 27, 2010 among the Issuers, Sabra,
the other guarantors party thereto and Banc of America Securities LLC. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of any Issuer’s or
Guarantor’s securities under any agreement in effect on the date hereof.
(c)    Adjustments Affecting the Securities. None of Sabra or the Issuers will
take any action, or permit any change to occur, with respect to the Securities
that would materially and adversely affect the ability of the Holders to
Consummate any Exchange Offer.
(d)    Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Issuers have (i) in the case
of Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Issuers or their
affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to

18

--------------------------------------------------------------------------------


any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Issuers shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.
(e)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
(i)    if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and
if to the Issuers:

Sabra Health Care Limited Partnership
Sabra Capital Corporation
c/o Sabra Health Care REIT, Inc.
18500 Von Karman, Suite 550
Irvine, CA 92612
Facsimile: (949) 679-8868
Attention:  Richard K. Matros and Harold W. Andrews, Jr.



With a copy to:

O’Melveny & Myers LLP
610 Newport Center Drive, 17th Floor
Newport Beach, CA 92660
Telecopier No.: (949)823-6994
Attention: Andor Terner, Esq.


All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
(f)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.
(g)    Counterparts. This Agreement may be executed in any number of
counterparts and

19

--------------------------------------------------------------------------------


by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(h)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(i)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
(j)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
(k)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuers with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
[remainder of page intentionally blank]

20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
SABRA HEALTH CARE REIT, INC.,
By:      /s/ Richard K. Matros    

    Name:    Richard K. Matros    Title:    Chief Executive Officer and
President
SABRA HEALTH CARE LIMITED PARTNERSHIP
By:      /s/ Richard K. Matros    

    Name:    Richard K. Matros    Title:    President
SABRA CAPITAL CORPORATION
By:      /s/ Richard K. Matros    

    Name:    Richard K. Matros    Title:    President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


SABRA HEALTH CARE, L.L.C.,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA HEALTH CARE HOLDINGS I, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA HEALTH CARE HOLDINGS II, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

ORCHARD RIDGE NURSING CENTER LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

NEW HAMPSHIRE HOLDINGS, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President






[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


OAKHURST MANOR NURSING CENTER LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SUNSET POINT NURSING CENTER LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

CONNECTICUT HOLDINGS I, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

WEST BAY NURSING CENTER LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

HHC 1998-I TRUST,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President






[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


NORTHWEST HOLDINGS I, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

395 HARDING STREET, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

1104 WESLEY AVENUE, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

KENTUCKY HOLDINGS I, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA LAKE DRIVE, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President






[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


BAY TREE NURSING CENTER LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA HEALTH CARE HOLDINGS III, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA HEALTH CARE HOLDINGS IV, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA IDAHO, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA CALIFORNIA II, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President






[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


SABRA NEW MEXICO, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA CONNECTICUT II, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA OHIO, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President

SABRA KENTUCKY, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President



SABRA NC, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President




[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


SABRA TEXAS PROPERTIES, L.P.
a Texas limited partnership
By:
Sabra Texas GP, LLC,
Its General Partner

By:
  /s/ Harold W. Andrews, Jr.    


Name:
Harold W. Andrews, Jr.
Title:    Chief Financial Officer and Secretary



SABRA TEXAS GP, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President



SABRA TEXAS HOLDINGS, L.P.

a Texas limited partnership
By:
Sabra Texas Holdings GP, LLC,
Its General Partner

By:
  /s/ Harold W. Andrews, Jr.    


Name:
Harold W. Andrews, Jr.
Title:    Chief Financial Officer and Secretary



SABRA TEXAS HOLDINGS GP, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President




[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


SABRA HEALTH CARE VIRGINIA, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President



SABRA HEALTH CARE PENNSYLVANIA, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President



SABRA HEALTH CARE NORTHEAST, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President



SABRA HEALTH CARE DELAWARE, LLC,
By:
  /s/ Richard K. Matros    


Name:
Richard K. Matros
Title:    President




[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

    Acting on behalf of itself    and as the Representative of    the several
Initial Purchasers




By:      /s/ Sam Baruch    

    Name:    Sam Baruch
Title:    Director


